PER CURIAM.
This was an action to recover damages on account of an alleged conspiracy to slander and defame the good name *989of the plaintiff. At the conclusion of the testimony, the trial judge properly held that there was no evidence of the conspiracy alleged but submitted the case to the jury as a case of libel and slander. While we do not approve as technically correct some of the passages of the charge of which error is assigned, we are satisfied from a careful examination of the record that the plaintiff was in ño way prejudiced thereby and that none of the errors complained of could have affected the result. The judgment appealed from will accordingly be affirmed.
Affirmed.